
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1.1

Award Agreement
under the
Advanstar Holdings Corp.
2000 Management Incentive Plan


 
   
Date of Grant:   January     , 2001
Name of Optionee:
 
                                                           
Number of Shares
    Super Performance Vesting:
 
                                                  Shares
Exercise Price:
 
$    .    /Share
Expiration Date:
 
January     , 2011

        Advanstar Holdings Corp. (formerly known as Jetman Acquisition Corp), a
Delaware corporation (the "Company"), hereby grants to the above-named optionee
(the "Optionee") a super performance vesting option (the "Super Performance
Vesting Option", the "Options") to purchase from the Company, for the price per
share set forth above, the number of shares of common stock, par value $0.01 per
share (the "Shares"), of the Company set forth above pursuant to the Advanstar
Holdings Corp. 2000 Management Incentive Plan (the "Plan"). The Options are not
intended to be treated as incentive stock options under the Code.

        Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan. The terms and conditions of the Option granted hereby,
to the extent not controlled by the terms and conditions contained in the Plan,
are as follows:

        1.     Exercise Price. The price (the "Exercise Price") at which each
Share subject to the Options may be purchased shall be the price set forth
above.

        2.     Number of Shares; Exercise. The number of Shares for which the
Option may be exercised is set forth above. To the extent that an Option has
become vested in accordance with Section 3 below, such Option may be exercised
at any time until the expiration date (the "Expiration Date") set forth above,
subject to the terms of the Plan and Section 4 below.

        3.     Vesting.

        (a)   To the extent not previously vested in accordance with
Section 3(c), the Option shall become fully vested and exercisable on the ninth
anniversary of the date of grant set forth above (the "Date of Grant"); provided
that the Optionee is then, and at all times since the Date of Grant has been, in
the employment of (or, in the case of a non-employee director of the Company or
any Subsidiary or Affiliate thereof or a consultant to the Company or any
Subsidiary or Affiliate thereof, in the service of) the Company or a Subsidiary
or Affiliate thereof.

        (b)   Notwithstanding anything to the contrary in this Agreement, the
Options and any Shares acquired from any exercise of the Options shall be
subject to the resale restriction and Company repurchase right set forth in
Section 6 below.

        (c)   Upon the occurrence of a Liquidity Event, the Super Performance
Vesting Option shall vest in its entirety and become immediately exercisable. A
"Liquidity Event" means any event in connection with which the DLJ Funds realize
cash in respect of their investment of shares of capital stock of the Company,
including without limitation a sale, partial sale, liquidation, partial
liquidation or dividend; provided that (i) if such realization occurs on or
prior to the third anniversary of the Effective Time, as defined in the Merger
Agreement (the "Effective Time"), such amount of cash, added to all cash
previously received by the DLJ Funds in connection with their aggregate capital
investment, (the "DLJ Capital Investment"),

--------------------------------------------------------------------------------






equals or exceeds on a cumulative basis 200% of the DLJ Capital Investment;
(ii) if such realization occurs after the third anniversary of the Effective
Time but prior to the fourth anniversary of the Effective Time, such amount of
cash, added to all cash previously received by the DLJ Funds in connection with
their investment, equals or exceeds 300% of the DLJ Capital Investment; and
(iii) if such realization occurs on or after the fourth anniversary of the
Effective Time, such amount of cash equals or exceeds 400% of the DLJ Capital
Investment.

        4.     Manner of Exercise; Effect of Termination.

        (a)   The Optionee (and, to the extent applicable, any heirs or legal
representatives thereof) may exercise any portion of the Options which have
become exercisable in accordance with the terms hereof as to all or any of the
Shares then available for purchase by delivering to the Company written notice
specifying:

          (i)  the number of whole Shares to be purchased together with payment
in full of the aggregate Exercise Price of such Shares; provided that the
Options may not be exercised for less than 100 Shares or the number of Shares
remaining subject to the Options, whichever is smaller;

         (ii)  the address to which dividends, notices, reports, etc. are to be
sent; and

        (iii)  the Optionee's social security number.

        Payment shall be (1) in cash, by certified or bank cashier's check
payable to the order of the Company, free from all collection charges, (2) in
unencumbered Shares (provided that such shares shall have been held by the
Optionee for at least six months unless the Compensation Committee determines in
its sole discretion that such six-month holding period is not necessary to
comply with any accounting, legal or regulatory requirement) having a Fair
Market Value equal to the full amount of the Exercise Price therefor, (3) if
Shares are then traded on a national securities exchange or on the Nasdaq
National Market (or successor trading system) delivery of an irrevocable and
unconditional undertaking, satisfactory in form and substance to the Company, by
a creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price, or delivery by the Optionee to the Company of a copy of
irrevocable and unconditional instructions, satisfactory in form and substance
to the Company, to a creditworthy broker to deliver promptly to the Company cash
or check sufficient to pay the exercise price, or (4) in such other form as may
be permitted by the Compensation Committee. As the sole discretion of the
Compensation Committee, the Optionee may satisfy any tax withholding obligations
by having the Company withhold Shares which would otherwise be issued to the
Optionee upon the exercise of the Option having a Fair Market Value equal to the
full amount of the tax with respect to such Shares, where such tax is calculated
using the applicable federal statutory rate. Only one stock certificate will be
issued unless the Optionee otherwise requests in writing. Shares purchased upon
exercise of the Option will be issued in the name of the Optionee or the
Optionee's Permitted Transferee. The Optionee shall not be entitled to any
rights as a stockholder of the Company in respect of any Shares covered by the
Options until such Shares shall have been paid for in full and issued to the
Optionee.

        (b)   If the Optionee ceases to be employed by, or in the service of,
the Company or any of its Subsidiaries, other than by reason of death or
disability, voluntary resignation or termination for Cause, no further
installments of the Options shall vest and the Options shall expire and may no
longer be exercised (to the extent exercisable on the last day of employment or
service) after the passage of three months from the Optionee's last day of
employment or service, as the case may be, but in no case later than the
scheduled expiration date. If the Optionee ceases to be employed by, or in the
service of, the Company or any of its Subsidiaries, by reason of death or
disability, no further installments of the Options shall

2

--------------------------------------------------------------------------------



vest and the Options shall expire and may no longer be exercised (to the extent
exercisable on the last day of employment or service), by the Optionee's estate,
legal representatives or Persons to whom the Options are transferred pursuant to
Section 5, after the passage of 365 days from the Optionee's last day of
employment or service, as the case may be. If the Optionee ceases to be employed
by, or in the service of, the Company or any of its Subsidiaries, by reason
Optionee's voluntary resignation, no further installments of the Options shall
vest and the Options shall expire and may no longer be exercised (to the extent
exercisable on the last day of employment or service) after the passage of
30 days from the Optionee's last day of employment or service, as the case may
be, but in no case later than the scheduled expiration date. If the employment
or service of the Optionee is terminated for Cause, the Options shall expire and
may no longer be exercised upon the Optionee's receipt of written notice of such
termination and shall thereafter not be exercisable to any extent whatsoever.

        5.     Non-Transferability of Options. The Options are personal to the
Optionee and may be exercised only by the Optionee (and, to the extent
applicable, any heirs or legal representatives thereof). Except as provided in
Section 6, the Options shall not be transferable other than by will or the laws
of descent and distribution.

        6.     Right of Repurchase.

        (a)   If the Optionee's employment with the Company or a Subsidiary
thereof is terminated (x) by the Company or a Subsidiary thereof without Cause
or (y) by the Optionee for Good Reason, then the Option, to the extent vested as
of the date of such termination, and all Shares previously acquired upon
exercise of the Option shall be subject to a right of repurchase by the Company
or its appointed designee from the Optionee or his or her Permitted Transferee
(the "Call Right") at a price equal to the Fair Market Value of the Option or
the Shares, as the case may be, as of the date of termination.

        (b)   If the Optionee's employment with the Company or a Subsidiary
thereof is terminated by the Company or a Subsidiary thereof for Cause, then the
Option shall be terminated in its entirety. All Shares previously acquired upon
exercise of the Option shall be subject to the Call Right at a price equal to
the lower of the Exercise Price or the Fair Market Value of such Shares as of
the date of termination.

        (c)   If the Optionee's employment with the Company or a Subsidiary
thereof shall terminate due to death, disability or Qualified Retirement (as
defined below), then the Option, to the extent vested as of the date of such
termination, and all Shares previously acquired upon exercise of the Option
shall be subject to the Call Right at a price equal to the Fair Market Value of
the Option or the Shares, as the case may be, as of the date of repurchase. In
addition, the Optionee shall have the right to sell the Option and all Shares
previously acquired upon exercise of the Option to the Company (the "Put Right")
at a price equal to the Fair Market Value of the Option or the Shares, as the
case may be, as of the date of termination. "Qualified Retirement" means
retirement at age 62 (except in the case of Robert Krakoff or James Alic) or
with board approval.

        (d)   If the Optionee's employment with the Company or a Subsidiary
thereof is terminated by the Optionee without Good Reason, then the Option, to
the extent vested as of the date of such termination, and all Shares previously
acquired upon exercise of the Option, shall be subject to the Call Right at a
price equal to the Adjusted Fair Market Value (as defined below).

"Adjusted Fair Market Value" means the Fair Market Value of a Share, (assuming
no discount for minority interest but reflecting an Initial Public Offering
Discount) reduced by (A) the amount by which (1) such Fair Market Value exceeds
(2) the Exercise Price paid for such

3

--------------------------------------------------------------------------------






Shares multiplied by (B)(1) 20% if the Optionee's termination of employment
occurs prior to the first anniversary of the Effective Time, (2) 15% if the
Optionee's termination of employment occurs between the first and second
anniversary of the Effective Time, (3) 10% if the Optionee's termination of
Employment occurs between the second and third anniversary of the Effective
Time, (4) 5% if the Optionee's termination of Employment occurs after the third
anniversary but prior to the fourth anniversary of the Effective Time and (5) 0%
if the Optionee's termination of Employment occurs on or after the fourth
anniversary of the Effective Time. In determining the Adjusted Fair Market Value
of an Option, the Adjusted Fair Market Value shall be further reduced by the
amount of the per-share exercise price.

        (e)   Any proceeds paid to the Optionee or his or her Permitted
Transferee pursuant to this Section 6, shall be paid in the form of cash or a
certified check; provided that if the terms of any agreement to which the
Company is a party, or any of the indentures governing any debt securities
issued by the Company or any of its Subsidiaries, would prohibit the Company
from effecting such payment, payment may be effected through a security of a
form permissible under such agreement or indentures; and provided further that
in any event such security shall become due at such time as the prohibitions
described above shall lapse.

        7.     Restriction on Sale of Shares and Put/Call Rights.

        (a)   Except as provided in Section 6, no Share acquired from the
exercise of the Option may be transferred by the Optionee or his Permitted
Transferee except as permitted or required under the Shareholders' Agreement.

        (b)   Upon the occurrence of an Initial Public Offering (as defined in
the Shareholders' Agreement), the Company's Call Right hereunder shall lapse,
unless a Purchase Notice has been delivered to the Optionee (or his Permitted
Transferee, or, to the extent applicable, any heirs or legal representatives of
the Optionee) prior to the date of the Initial Public Offering in accordance
with Section 7(d); provided that the Company's Call Right for vested Options and
Shares shall survive until the second anniversary of the consummation of the
Initial Public Offering if the Optionee was terminated for Cause by the Company
or if the Optionee terminated his employment without Good Reason.

        (c)   Upon the occurrence of an Initial Public Offering (as defined in
the Shareholders' Agreement), the Optionee's Put Right hereunder shall lapse,
unless a Sale Notice has been delivered to the Company prior to the date of the
Initial Public Offering in accordance with Section 7(e); provided that if the
Optionee's termination was due to death, disability or Qualified Retirement, the
Optionee's Put Right shall survive to the extent the applicable Shares remain
subject to transfer restrictions

        (d)   The Company may elect to purchase all or any portion of the
Options or the Shares to be purchased pursuant to a Call Right under Section 6
by delivering written notice (the "Purchase Notice") to the holder of the
Options or the Shares, as the case may be, within 90 days after the occurrence
of the applicable event of termination. The Purchase Notice shall set forth:

          (i)  the amount of Options or Shares to be acquired from the holder;

         (ii)  the consideration to be paid for such Options or Shares; and

        (iii)  the time and place for the closing of the transaction, which date
shall not be more than 30 days nor less than 5 days after the delivery of such
notice.

At such closing, the holder shall deliver all certificates (if any exist)
evidencing the Options or Shares, as the case may be, to be purchased by the
Company.

4

--------------------------------------------------------------------------------






The Company shall be entitled to receive customary representations and
warranties from any sellers regarding good title and absence of liens or
encumbrances in connection with any purchase of any Options or Shares pursuant
to Section 6.

        (e)   The Optionee or his Permitted Transferee (or to the extent
applicable, any heirs or legal representative of the Optionee) may elect to sell
all or any portion of the Options or the Shares to be sold pursuant to a Put
Right under Section 6 by delivering written notice (the "Sale Notice") to the
Company within 90 days after the occurrence of the applicable event of
termination. The Sale Notice shall set forth:

          (i)  the amount of Options or Shares to be sold to the Company;

         (ii)  the price to be paid by the Company for such Options or Shares;
and

        (iii)  the time and place for the closing of the transaction, which date
shall not be more than 30 days nor less than 5 days after the delivery of such
notice.

At such closing, the Optionee shall deliver all certificates (if any exist)
evidencing the Options or Shares, as the case may be, to be sold to the Company.

The Company shall be entitled to receive customary representations and
warranties from any sellers regarding good title and absence of liens or
encumbrances in connection with any sale of any Options or Shares pursuant to
Section 6.

        (f)    The Company, by action of the Compensation Committee or the
Board, will have the right to assign all or any portion of its rights under
Section 6 to any Person.

        (g)   Notwithstanding anything to the contrary contained in this
Agreement, all purchases of Shares by the Company shall be subject to applicable
restrictions contained in the Delaware General Corporation Law or the debt and
equity financing agreements of the Company or any Subsidiary or Affiliate
thereof or imposed by applicable law. If any such restrictions prohibit the
purchase of Shares which are otherwise permitted or required hereunder, the time
periods provided in Section 6 shall be suspended, and the Company may make such
purchases as soon as it is permitted to do so under such restrictions.

        8.     Confidential Information; Noncompetition.

        (a)   Confidentiality. The Optionee acknowledges that the Confidential
Information (as defined below) relating to the business of the Company or any of
its Subsidiaries which the Optionee has obtained or will obtain during the
course of his or her employment or service with the Company are the property of
the Company or such its Subsidiary, as the case may be. The Optionee agrees that
he or she will not disclose or use at any time, during his or her employment or
service with the Company or any of its Subsidiaries, any Confidential
Information, other than in the ordinary course of business, to promote the
interests of the Company or its Subsidiary and pursuant to the policy of the
Company or its Subsidiary, without the written consent of the Company or its
Subsidiary, as the case may be. The Optionee further agrees that he or she will
not disclose or use at any time, after his or her employment or service with the
Company, any Confidential Information. "Confidential Information" shall mean
trade secrets, confidential or proprietary information and all other knowledge,
know-how, information, documents or material owned, developed or possessed by
the Company or any of its Subsidiaries, whether in tangible or intangible form,
pertaining to the business of the Company or any of its Subsidiaries or any
customer, known or intended to be known only to employees of the Company or any
of its Subsidiaries or other persons in a confidential relationship with the
Company or any of its Subsidiaries or the confidentiality of which the Company
or its Subsidiary, as the case may be, takes reasonable measures to protect,
including, but not limited to, operating procedures, knowledge of the
organization,

5

--------------------------------------------------------------------------------



publications and events (including advertising and exhibitor prices, costs,
sales or content), processes, contracts, financial information or measures,
business methods, future business plans, customers (including identities of
customers and prospective customers, identities of individual contacts at
business entities which are customers or prospective customers, preferences,
business or habits), business relationships, and other information owned,
developed or possessed by the Company or any of its Subsidiaries; provided,
however, that Confidential Information shall not include information that shall
become generally known to the public without violation of this Section 8.

        (b)   Non-Competition. The Optionee acknowledges that his or her
services are of a special, unique and extraordinary value to the Company and its
Subsidiaries and that he or she has access to the Company's and its
Subsidiaries' trade secrets, Confidential Information and strategic plans of the
most valuable nature. Accordingly, the Optionee agrees that upon termination of
the Optionee's employment or service with the Company for any reason other than
the Company's termination of such business relationship without Cause, for the
period of one (1) year following the date of such termination, the Optionee
shall not directly or indirectly own, manage, control, participate in, consult
with, render services for, be employed in a capacity that relates to the
specific duties and responsibilities over which the Optionee exercised direct
control or which the Optionee supervised directly during the Optionee's
employment or service with the Company or any of its Subsidiaries, or in any
manner engage in, any business that competes with the businesses of the Company
or any of its Subsidiaries. For the purposes of this Section 8, a business is
deemed to compete with the businesses of the Company or any of its Subsidiaries
if such business engages in any of the following: (i) the organization of trade
exhibitions or conferences (regardless of the subject matter of any such trade
exhibition or conference), (ii) the publication (including electronic
publication) of trade journals and other magazines aimed at any particular
industry or profession, or (iii) the development or operation of
business-to-business portal websites. Notwithstanding the two immediately
preceding sentences, (1) nothing herein shall prohibit the Optionee, if he or
she was employed by, or providing services for, the Company or any of its
Subsidiaries (within 12 months preceding the date of termination) primarily
within one Geographic Region (as defined below), from becoming employed by, or
providing services for, any third party primarily within another Geographic
Region and (2) nothing herein shall prohibit the Optionee, if he or she was
primarily employed by, or providing services for, the Company or any of its
Subsidiaries (within 12 months preceding the date of termination) with respect
to trade publications, trade exhibitions, conferences or websites serving
particular industries or markets (as defined by the publication subscribers and
advertisers, trade exhibition attendees and exhibitors, conference registrants
and content, website users, advertisers and other participants), from becoming
employed by, or providing services for, any third party primarily with respect
to trade publications, trade exhibitions, conferences or websites serving other
industries or markets. As used herein "Geographic Region" means any of the
(i) United States, Canada and Mexico, (ii) South America, (iii) Europe,
(iv) China and South East Asia, including Indonesia, Malaysia, Taiwan, Japan and
the Pacific Islands, (v) Australia and (vi) the rest of the world. In the event
of termination of the Optionee's employment or service with the Company for any
reason whatsoever, the Optionee agrees to refrain from soliciting, interfering
with or endeavoring to entice away any employee of the Company or any of its
Subsidiaries for a period of one (1) year following the date of such
termination. Nothing herein shall prohibit the Optionee from being a passive
owner of not more than 2% of the outstanding stock of any class or a corporation
which is publicly traded, so long as the Optionee has no active participation in
the management or business of such corporation.

        9.     Employment Rights. The grant of an Option shall not be construed
as giving an Optionee the right to be retained in the employment or service of
the Company or any Subsidiary or

6

--------------------------------------------------------------------------------



Affiliate thereof. Further, the Company or any Subsidiary or Affiliate thereof
may at any time terminate the employment or service of an Optionee, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan, in this Agreement applicable to such Optionee or in an employment
agreement covering such Optionee.

        10.   Terms of Plan; Interpretation. The Options and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which shall be controlling. All interpretations or
determinations of the Compensation Committee and/or the Board shall be binding
and conclusive upon the Optionee and his legal representatives on any question
arising hereunder. The Optionee acknowledges that he has received and reviewed a
copy of the Plan.

        11.   Delegation. Optionee acknowledges that any powers, rights or
responsibilities of the Board and/or the Compensation Committee set forth herein
may be delegated to and exercised by any subcommittee thereof as permitted under
the Plan.

        12.   Notices. All notices, requests ad other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given:

If to the Optionee, to the address specified by the Optionee on the signature
page of this Agreement;
If to the Company, to:

Advanstar Holdings Corp.
c/o Advanstar, Inc.
545 Boylston Street
9th Floor
Boston, Massachusetts 02116
Attention: Chief Executive Officer
Fax: (617) 267-6900
Telephone: (617) 267-6500

with a copy to:

Testa, Hurwitz & Thibeault, LLP
125 High Street
Boston, MA 02110
Fax: (617) 248-7100
Telephone: (617) 248-7000
Attention: F. George Davitt, Esq.

if to the DLJ Funds to:

DLJ Merchant Banking Partners
277 Park Avenue
New York, New York 10012
Attention: David Wittels
Fax: (212) 892-7272


with a copy to:

Davis Polk & Wardwell
450 Lexington Avenue
New York New York 10017
Attention: Nancy L. Sanborn, Esq.
Fax: (212) 450-4800

7

--------------------------------------------------------------------------------






        13.   Entire Agreement. This Agreement, together with the Plan, contains
the entire understanding of the parties hereto in respect of the subject matter
contained herein. This Agreement, the Shareholders' Agreement and the Plan
supersede all prior agreements and understandings between the parties hereto
with respect to the subject matter hereof, other than an employment agreement
between the Company or a Subsidiary or Affiliate thereof and the Optionee.

        14.   Governing Law. Except as required to be governed by Delaware law,
the provisions of this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without application of the
conflict of laws principles thereof.

        15.   Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
duly executed as of the date first above written.

 
   
   
ADVANSTAR HOLDINGS CORP.        
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:     Title:
 
 
OPTIONEE:
 
 


--------------------------------------------------------------------------------

    Name:     Address:

9

--------------------------------------------------------------------------------





QuickLinks


Award Agreement under the Advanstar Holdings Corp. 2000 Management Incentive
Plan
